DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on October 27, 2021.  Claims 1-3, 5-6, and 8-15 were amended.  Thus, claims 1-19 are pending. 

Information Disclosure Statement
The action references cited in the IDS, submitted on 10/28/2021, have been considered.

Drawings
The drawings filed on 10/27/2021 are accepted.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
opt, in the observation zone; and a calculator of the spatial distribution Sopt, configured to: construct a mesh of the observation zone, the mesh comprising a number G of points; calculate, for a given spatial distribution, denoted S, of the N positions or of the N trajectories, an estimator of the set V, denoted             
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh; calculate a cost function, denoted φ(S), representative of a difference or of a likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and the modeled values, denoted             
                
                    
                        V
                    
                    -
                
            
        , of the set V extracted at the G points of the mesh; and extract the spatial distribution Sopt to minimize or maximize the cost function in dependence on whether the cost function is representative of the difference or of the likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and             
                
                    
                        V
                    
                    -
                
            
        , the measuring devices being arranged in the observation zone to satisfy the extracted spatial distribution Sopt in order to measure the at least one physical quantity representative of air quality in the observation zone.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 15.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a system claim.  Likewise, and claim 15 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “construct a mesh of             
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh” (The estimator calculation step is performed using a mathematical process, see pg. 15, ln 21-24, of the instant specification); “calculate a cost function…” (The cost function calculation step is performed using a mathematical process, see pg. 16, ln 15-26, of the instant specification); and “extract the spatial distribution Sopt to minimize or maximize the cost function…” (The spatial distribution extraction step is performed using a mathematical process, see pg. 17, ln 1-21, of the instant specification).
What remains of the claimed method is merely a data receiving step, mapping of the observation zone (see pg. 12, ln 9 to pg. 13, ln 9, of the instant specification), a data gathering step, measure the at least one physical quantity, performed by generic data gathering devices, measuring devices, (see pg. 3, lines 15-21, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Claim 1 additionally recites the limitation of “the measuring devices being arranged in the observation zone to satisfy the extracted spatial distribution Sopt in order to measure the at least one physical quantity representative of air quality in the observation zone.”  However, pg. 1, ln 11-20 of the specification shows that measuring devices are known to be placed in the observation zone based on certain criteria (see pg. 1, ln 11-20, “Guidelines for Ambient Air Quality Monitoring” drawn up by the CPCB (Central Pollution Control Board) of the ministry of the environment of the government of India, dated April 2003 (hereinafter D1), comprises a set of air quality measurement stations. D1 mentions (cf. §4.2.2) criteria for selecting the locations opt” comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the measured air quality in the observation zone.
Under Step 2B, since the only steps outside the judicial exception are generic data receiving and gathering step, and an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 15, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-14 and 16-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicants’ arguments filed on October 27, 2021 have been fully considered.  Applicants’ arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
            
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh, and calculate a cost function, denoted φ(S), representative of a difference or of a likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and the modeled values, denoted             
                
                    
                        V
                    
                    -
                
            
        , of the set V extracted at the G points of the mesh,” as recited in claim 1, as well as claim 15.
Applicant’s arguments are persuasive.  The elements of “calculating, for a given spatial distribution, an estimator of the set V, denoted             
                
                    
                        V
                    
                    ^
                
            
        , for each of the points of the mesh, and calculating a cost function representative of a difference or of a likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and the modeled values, denoted             
                
                    
                        V
                    
                    -
                
            
        , of the set V extracted at the points of the mesh,” recited in claim 1, as well as claim 15, is not disclosed by the cited prior art.
Applicants’ argue (Remarks pp. 10-11) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.
Thus, contrary to Applicants’ assertion, under Step 2A, prong 1, claim 1, as well as claim 15, includes at least one judicial exception, a mathematical process.  The claim limitations of “construct a mesh of the observation zone…,” “calculate, for a given spatial distribution…an estimator of the set V, denoted             
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh,” “calculate a cost function…,” and “extract the spatial distribution Sopt to minimize or maximize the cost function…” are each performed using mathematical process.  See pages 15-17, as noted above, of the instant specification.
What remains of the claimed method is merely a data receiving step, mapping of the observation zone (see pg. 12, ln 9 to pg. 13, ln 9), a data gathering step, measure the at least one physical quantity, performed by generic data gathering devices, measuring devices, (see pg. 3, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
The newly added limitation of “the measuring devices being arranged in the observation zone to satisfy the extracted spatial distribution Sopt in order to measure the at least one physical quantity representative of air quality in the observation zone” comprises an insignificant extra-solution activity.  As the prior art of record shows that measuring devices are known to be placed in the observation zone based on certain criteria (see pg. 1, ln 11-20).  Thus, the arrangement of measuring devices, “to satisfy the extracted spatial distribution Sopt” comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the measured air quality in the observation zone.
Under Step 2B, since the only steps outside the judicial exception are generic data receiving and gathering step, and an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 15, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 15, and dependent claims 2-14 and 16-19, under section 101, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864